MEMORANDUM **
Octorico Widjaja, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that the events that occurred to Widjaja in Indonesia do not rise to the level of past persecution, see id. at 1016-17. In addition, substantial evidence supports the BIA’s denial of a well-founded fear of persecution, because even as a *371member of a disfavored group, Widjaja has failed to establish a well-founded fear of persecution based on his Chinese ethnicity. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004). Lastly, the record does not establish that Widjaja demonstrated a pattern or practice of persecution of ethnic Chinese in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1178-81 (9th Cir. 2007) (en banc).
We do not consider withholding of removal or protection under Convention Against Torture because Widjaja failed to raise these claims in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.